Citation Nr: 0937948	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-26 852	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1. Entitlement to service connection for left ear hearing 
loss by aggravation of a preexisting condition.

2. Entitlement to service connection for right ear hearing 
loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and J. C. 

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty with the 
United States Army from January 1941 to October 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran claimed service connection for bilateral hearing 
loss and the RO adjudicated the claim as bilateral hearing 
loss.  Because the evidence indicates that the left ear 
hearing loss preexisted service, but the right ear hearing 
loss did not, and as a different legal theory applies to a 
preexisting condition, the Board has separately addressed 
hearing loss in each ear as set forth on the first page of 
the decision.

In March 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

In June 2009, in accordance with 38 U.S.C.A. § 7109, and 38 
C.F.R. § 20.901(d), the Board request an advisory medical 
opinion from an otologist, who is not employed by VA 
(independent medical expert or IME).  In July 2009, the Board 
provided the Veteran and his representative a copy of the 
opinion and afforded the Veteran opportunity to submit 
additional argument and evidence.  The Veteran's 
representative submitted additional argument in September 
2009. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).



FINDINGS OF FACT

1. Left hearing loss preexisted service and did not increase 
in severity during service.

2. Right hearing loss was not affirmatively shown to have had 
onset during service; right ear hearing loss of the 
sensorineural type was not manifested to a compensable degree 
within one year from the date of separation from service; 
right ear hearing loss, first diagnosed after service beyond 
the one-year presumptive period for sensorineural hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event of active service origin.


CONCLUSIONS OF LAW

1. Left ear hearing loss that preexisted service was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.306 (2009).

2. Right ear hearing loss of the sensorineural type was not 
incurred in service, and right ear sensorineural hearing loss 
as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2007.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; or an injury or disease 
made worse during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of 
the claim).  Further VCAA notice is not required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service treatment 
records, VA records, and private medical records.  The 
Veteran was afforded a VA examination in October 2007.  

In July 2009, the Board obtained an advisory medical opinion 
from an expert in otology, who is not employed by VA.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

The Veteran was born in March 1922 and he served on active duty 
with the United States Army from January 1941 to October 1943.  
During service, the Veteran was assigned to a tank destroyer 
battalion.

On service entrance examination in January 1941, 3/4 of the 
left eardrum was missing and left ear hearing was recorded as 
10/20 and right ear hearing was 20/20.  In April 1941, the 
Veteran was hospitalized for otitis media of the left ear.  
In September 1943, the Veteran was again hospitalized for 
otitis media of the left ear.  History included drainage from 
the left ear since the age of 15.  On examination on 
September 25, 1943, conversation voice was 15/15 in the left 
ear and 15/15 in the right ear.  On an audiogram on September 
28, 1943, there was a "16.8%" decibel loss by air 
conduction of the left ear, and the right ear was normal.  
There was no complaint or history of a perforated left ear 
drum due to an injury, such as acoustic trauma, during 
service. 

In October 1943, a Medical Board found that chronic 
suppurative otitis media of the left ear and auditory acuity 
of 15/15 in the left ear and in the right ear with an 
audiogram reading of a normal right ear and 17% loss in the 
left ear existed prior to service and was not aggravated by 
service.  There was no complaint or history of a perforated 
left ear drum due to an injury, such as acoustic trauma, 
during service.  The Veteran subsequently received a 
disability discharge because of the left ear disability. 

After service in a rating decision in March 1958, the RO 
denied service connection for otitis media of the left ear on 
the grounds that the condition pre-existed service and it was 
not aggravated by service.  

In May 2007, the Veteran filed his current claim for 
bilateral hearing loss. 

In August 2007, a private physician, P.B.D., MD, reported 
that the Veteran suffered from bilateral hearing loss since 
service, that the Veteran suffered a traumatic perforation of 
the left eardrum from an explosion, that the Veteran 
developed persistent significant hearing loss in both ears as 
a result of the injury, and that the Veteran was discharged 
from the service because of the injury.  The physician stated 
that audiograms over the years were consistent with bilateral 
severe sensorineural hearing loss.  The physician stated that 
there was an irrefutable connection between a left eardrum 
perforation and the resulting permanent hearing loss.    

On VA examination in October 2007, the Veteran complained of 
bilateral hearing problems since 1943, when he was exposed to 
noise from the firing of artillery and tanks.  He stated that 
after service he worked as a shoe salesman and a sheet metal 
worker, and the latter occupation exposed him to noise.  
After audiological testing, the diagnosis was sensorineural 
hearing loss in each ear.  The examiner stated that it would 
be speculative to relate the current findings to military 
noise exposure. The VA audiologist expressed the opinion that 
the sensorineural hearing loss was not related to the history 
of "running ears."

In March 2009, the Veteran testified that he started out in 
artillery unit, that he was transferred to a tank destroyer 
battalion, and that his hearing loss started when he fired 
the tank guns on a firing range, and that he has had hearing 
trouble ever since. The Veteran's son testified that growing 
up he thought his father was ignoring him when the spoke to 
him, but later learned that his father just could not hear 
him.

In June 2009, because of conflicting medical evidence, the 
Board requested an advisory medical opinion from an expert in 
otology, who is not employed by VA, to answer the following 
questions:

For the left ear:

a). Is the finding of 10/20 hearing on entrance 
examination consistent with a pre-existing hearing 
loss and, if so, is the pre-existing hearing loss 
consistent with pre-existing otitis media? 

b). If left ear hearing loss pre-existed service, 
does the 16.8% decibel loss during service 
represent an aggravation of the pre-existing 
hearing loss, that is, did the 16.8% percent 
hearing loss represent a permanent increase in 
severity beyond natural progression of the 
pre-existing hearing loss? 



For the right ear: 

Is it more likely than not (i.e., probability 
greater than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely 
than not (i.e., probability of less than 50 
percent) that the current right ear hearing loss is 
due to noise exposure during service?  

In formulating the opinion, please comment on the 
clinical significance that an audiogram in 
September 1943 was read as normal and right ear 
hearing loss was first documented in 2007. 

A full discussion of the opinion follows in the Analysis 
portions of the decision. 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The record does not show 
and the Veteran does not argue that hearing loss was the 
result of participation in combat with the enemy, and the 
combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
proof a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholoson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

For the purpose of VA disability compensation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Left Ear Hearing Loss 

Analysis 

A veteran is presumed to be in sound condition, except for 
defects or disorders noted when examined for service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

On service entrance examination, the examiner noted that 3/4 of 
the left eardrum was missing and left ear hearing was 
recorded as 10/20 and right ear hearing was 20/20 (normal 
hearing was 20/20), rebutting the presumption of soundness as 
to normal left ear hearing.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

Service connection may be granted for a disability resulting 
from disease or injury aggravated by service.  38 U.S.C.A. § 
1110.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

The remaining question is whether the Veteran's preexisting 
left ear hearing loss was aggravated by service.

As for favorable evidence, after service, P.B.D., MD, 
reported that the Veteran suffered from bilateral hearing 
loss since service, that the Veteran suffered a traumatic 
perforation of the left eardrum from an explosion, that the 
Veteran developed persistent significant hearing loss in both 
ears as a result of the injury, and that the Veteran was 
discharged from the service because of the injury.  The 
physician stated that there was an irrefutable connection 
between a left eardrum perforation and the resulting 
permanent hearing loss.   

The private physician is competent to offer a medical opinion 
and the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion was based on a 
statement given by the Veteran.  The Board may however 
discount a medical opinion if the facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the physician's opinion.  Kowalski v. Nicholson, 
19 Vet. App. 171, 179-80 (2005).

Stated differently, the private physician's reliance on the 
Veteran's statement renders the opinion not credible, that 
is, the opinion does not tend to proof the material fact of 
the case, aggravation of left ear hearing loss, only if the 
Board rejects the Veteran's statements.  Coburn v. Nicholson, 
19 Vet. App. 427, 432-33 (2006). 

In this case, the medical opinion is based on facts provided 
by the Veteran that are contradicted by the facts in the 
record.  The physician states that the Veteran suffered a 
traumatic perforation of the left eardrum from an explosion 
[during service].  The record shows on entrance examination 
the Veteran had a pre-existing left eardrum defect, described 
as missing 3/4 of the eardrum and left ear hearing was 10/20.  
During service, the Veteran was hospitalized twice, once in 
April 1941 and again in September 1943, for recurrent otitis 
media, and on neither occasion did the Veteran complain of or 
relate a history of a traumatic perforation of the left 
eardrum during service.  History included drainage from the 
left ear since the age of 15. 

Moreover, there was no complaint or a history of a traumatic 
perforation of the left eardrum during service in October 
1943 during the proceedings of a Medical Board.
See generally Fed.R.Evid. 803 (medical diagnosis or treatment 
exception to the hearsay rule); see also United States v. 
Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the 
rationale of the "medical diagnosis or treatment exception" 
to the hearsay rule is that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997); Nieves-Rodriguez, 22 Vet. App. 295 (2008) 
(Federal Rules of Evidence for evaluating expert medical 
opinion before U.S. district courts are important, guiding 
factors to be used by VA adjudicators in evaluating the 
probative value of a medical opinion.).

The private physician also states that the Veteran developed 
persistent significant hearing loss in both ears as a result 
of the injury, and that the Veteran was discharged from the 
service because of the injury.  



The record shows that the Veteran was discharged from service 
because of recurrent suppurative otitis media of the left ear 
that pre-existed service.  Neither the hospital records in 
1941 nor in 1943 nor the Medical Board associated the pre-
existing left ear infections and hearing loss to a traumatic 
injury during service.  See generally Fed.R.Evid. 803 
(medical diagnosis or treatment exception to the hearsay 
rule). 

As the factual predicate relied on by the private physician 
to form his opinion is contradicted by the facts in the 
record, the evidence does not tend to proof aggravation, 
which is material to the case, and the Board attaches no 
probative value or weight to the private physician's ultimate 
conclusion that there was an irrefutable connection between a 
left eardrum "perforation," which implicitly is associated 
with an in-service injury, and the resulting permanent 
hearing loss. 

As for the Veteran's statements and testimony, the Veteran is 
competent to describe symptoms of left ear hearing loss, 
which he can perceive, but hearing loss for the purpose of VA 
disability compensation is not a condition under case law 
that has been found to be capable of lay observation.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent 
to identify (1) a simple medical condition; or (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) the lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer).



Although the Veteran is competent to describe symptoms of 
hearing loss, the diagnosis requires the application of 
medical expertise to the facts presented, which include the 
Veteran's history and symptomatology and audiology testing as 
required under 38 C.F.R. § 3. 385.  For this reason, the 
Board determines that a left ear hearing loss disability 
under 38 C.F.R. § 3.385 for VA compensation is not a simple 
medical condition that a lay person is competent to identify.  

And although the Veteran has related a current diagnosis and 
he has described symptoms relied on by a private physician to 
support the current diagnosis, as explained above, the Board 
attaches no probative value or weight to the private 
physician's opinion because the facts relied on to form the 
opinion are contradicted by the facts in the record.

As for the testimony of the Veteran's son, the son is 
competent to describe what he had observed growing up, that 
is, that the Veteran had difficulty hearing.  To the extent 
that the son's observations, imply aggravation, that is, an 
increase in disability beyond natural progression, which 
would involve specialized  knowledge or training in 
identifying injuries and diseases of the ear, which is not 
capable of lay observation, the son's observations are not 
competent evidence.  

For this reason, the testimony is excluded as competent 
evidence on the question of whether the post-service 
observations were evidence of aggravation of a pre-existing 
left ear hearing loss.  Layno v. Brown, 6 Vet. App. 465, 470-
71 (1994) (Lay witness competency is not unlimited, and the 
fact that a lay witness may personally know the veteran and 
may have had the opportunity to observe him does not render 
the witness' testimony universally competent in proceeding to 
determine service connection; lay testimony is competent in 
proceeding to establish service connection only when it 
regards symptoms of the veteran's illness and lay testimony 
is not competent to prove the veteran had or was diagnosed 
with a particular illness; lay testimony is limited to that 
which a witness has actually observed and is within the realm 
of personal knowledge.). 



As for the Veteran's statements and testimony on the question 
of aggravation, that is, an increase in disability beyond 
natural progression, which would involve specialized 
knowledge or training in identifying injuries and diseases of 
the ear, which is not capable of lay observation, and as no 
factual foundation has been established to show that the 
Veteran is qualified through education, training, or 
experience to offer a medical opinion, his statements and 
testimony are not competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To the extent the Veteran's statements and testimony are 
offered as a lay opinion, the opinion is a reasonable 
inference based on the Veteran's perception of the facts 
presented, and the lay opinion does have some probative value 
on the question of whether the current left ear hearing loss 
was aggravated by service.

The evidence against the claim consists of the opinion of an 
Independent Medical Expert (IME), who is an Assistant 
Professor in the Division of Otology/Neurotolgy and Co-
Director of the Cochlear Implant Center in the Department of 
Otolaryngology-Head and Neck Surgery at Virginia Commonwealth 
University Medical Center, who is competent, that is, 
qualified through education, training, and experience to 
offer a medical diagnosis or opinion on the questions posed 
by the Board. 

On the question of whether the finding of 10/20 hearing on 
entrance examination was consistent with a pre-existing left 
ear hearing loss, the IME stated that on enlistment the 
finding of 10/20 in the left ear was a gross approximation of 
hearing, but it did signify a pre-existing hearing loss of 
the left ear.  The IME stated although there were many causes 
of unilateral hearing loss, it was frequently seen with 
chronic suppurative otomastoiditis and because the Veteran's 
only known risk factor was chronic suppurative 
otomastoiditis, the IME expressed the opinion that it was 
reasonable to conclude that the hearing loss was likely due 
to history of ear infections. 



On the question, if left ear hearing loss pre-existed service 
did the 16.8% decibel loss during service represent an 
aggravation of the pre-existing hearing loss, that is, did 
the 16.8% percent hearing loss represent a permanent increase 
in severity beyond natural progression of the pre-existing 
hearing loss, the IME stated that it was unclear how the 16.8 
percent hearing loss was calculated, but using eight current 
standards the Veteran's hearing impairment at the time of the 
September 1943 audiogram ranged from 0 percent to 0.94 
percent.  The IME stated comparing the objective data, it was 
impossible to determine if a "16.8 percent" hearing loss 
noted at separation was better, worse, or equal to the 
"10/20" hearing loss noted on enlistment, but the IME did 
state that on the discharge for medical reasons, dated in 
October 1943, hearing was "15/15 for both the RIGHT and LEFT 
ears, which was clearly not suggestive of a significant 
deterioration of hearing over the time of the Veteran's 
service.

The Board finds the IME opinion adequate and highly probative 
on the question of aggravation of a pre-existing left ear 
hearing loss, which weighs against the claim, because the 
opinion was based upon sufficient facts or data in the record 
and the IME provided a detailed rationale to support the 
opinion.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

In balancing the Veteran's lay opinion as to his perception 
of the facts against the medical opinion of the IME, the 
Board finds that the lay opinion is less probative, that is, 
the evidence is of lesser value to prove aggravation of a 
pre-existing left ear hearing loss disability for the purpose 
of VA compensation, where such a disability is not capable of 
lay observation and the disability is not a simple medical 
condition, than the negative evidence, that is, the opinion 
of the IME, which was based upon sufficient facts or data in 
the record along with a detailed rationale to support the 
opinion, which goes against the claim, and the medical 
opinion outweighs the Veteran's lay opinion.  



After considering all the admissible medical and lay 
evidence, the Board concludes that aggravation is not 
established because the pre-existing left ear hearing loss 
did not increase in severity during service as the IME 
explained that it was impossible to determine if a "16.8 
percent" hearing loss noted at separation was better, worse, 
or equal to the "10/20" hearing loss noted on enlistment, 
but the discharge for medical reasons showed hearing was 
"15/15 for both the RIGHT and LEFT ears, which was clearly 
not suggestive of a significant deterioration of hearing over 
the time of the Veteran's service.  

As for the "16.8 percent" hearing loss on an audiogram, 
there is not an approximate balance of positive and negative 
admissible evidence to prove or disprove that the finding was 
evidence of an increase in disability.  And the Board 
concludes from the IME's explanation that it was impossible 
to determine if a "16.8 percent" hearing loss noted at 
separation was better, worse, or equal to the "10/20" on 
entrance, that is would be purely speculative or a remote 
possibility that the finding was evidence of an increase in 
disability, and as reasonable doubt is not a means to 
reconcile an actual conflict or a contradiction in the 
evidence, the 
benefit-of-the-doubt standard of proof does not apply.  
38 C.F.R. § 3.102 
(By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim; it is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility; it 
is not a means of reconciling actual conflict or a 
contradiction in the evidence.).  

For the reasons stated, the preponderance of the evidence is 
against the claim of service connection by aggravation for a 
pre-existing left ear hearing loss, and the benefit-of-the- 
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 



Right Ear Hearing Loss

A veteran is presumed to be in sound condition, except for 
defects or disorders noted when examined for service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

On service entrance examination, right ear hearing was 20/20 
or normal.  Therefore it is presumed he had normal right ear 
hearing.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. § 
1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in service.  This may be accomplished 
by affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a)

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records show that on entrance 
examination, on physical examination in September 1943, and 
on a later audiogram in September 1943, the Veteran's right 
ear hearing was within normal limits.  On the basis of the 
service treatment records, right ear hearing loss was not 
affirmatively shown to be present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Although the service treatment records do not document right 
ear hearing loss, the Veteran is competent to describe 
symptoms of hearing loss.

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
right ear hearing loss and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, in August 2007, a private physician reported 
that the Veteran suffered from bilateral hearing loss since 
service and that audiograms over the years were consistent 
with bilateral severe sensorineural hearing loss.  On VA 
examination in October 2007, the Veteran complained of 
bilateral hearing problems since 1943. 

The absence of symptoms of right ear hearing loss from 1943 
to 2007, a period of over 63 years, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The absence of 
symptoms of right ear hearing loss constitutes negative 
evidence and opposes the claim.  Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (Negative evidence is to be 
considered.); see also Dulin v. Mansfield, 250 Fed. Appx. 
338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) (The majority 
in Forshey interpreted negative evidence to mean that "which 
tends to disprove the existence of an alleged fact.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact). 

To the extent the Veteran asserts continuity, the assertion 
is of lesser probative value to prove the existence of 
continuity than the contemporaneous service treatment 
records, which do not show right ear hearing loss, and the 
absence of evidence of symptoms of right ear hearing loss 
until 2007.  For this reason, service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.

Also, the initial diagnosis of right ear hearing loss of the 
sensorineural type in 2007, is well beyond the one-year 
presumptive period following separation from for 
manifestation of hearing loss of the sensorineural type as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§3.307, 
3.309.

As for service connection for right ear hearing loss 
initially diagnosed after service under 38 C.F.R. § 3.303(d), 
although the Veteran is competent to describe symptoms of 
hearing loss, as already explained hearing loss is not a 
condition under case law that has been found to be capable of 
lay observation and the presence or diagnosis of hearing loss 
is not simple medical condition.

Therefore the determination as to the presence of right ear 
hearing loss is medical in nature, and competent medical 
evidence is needed to substantiate the claim. See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

On the question of medical causation, as previously explained 
the Board attaches no probative value or weight to the 
private physician's recitation of the facts that the Veteran 
suffered from bilateral hearing loss since service and that 
the Veteran developed persistent significant hearing loss in 
both ears as a result of an injury in service because the 
facts relied on are contradicted by the facts in the record.  

As for the testimony of the Veteran's son, the son is 
competent to describe what he had observed growing up, that 
is, that the Veteran had difficulty hearing.  To the extent 
that the son's observations imply that right ear hearing loss 
had onset in service, the testimony is excluded as no factual 
foundation has been establish to show that the son observed 
the Veteran's hearing loss in service.  Layno v. Brown, 
6 Vet. App. 465, 470-71 (1994) (Lay testimony is limited to 
that which a witness has actually observed and is within the 
realm of personal knowledge; lay witness competency is not 
unlimited, and the fact that a lay witness may personally 
know the veteran and may have had the opportunity to observe 
him does not render the witness' testimony universally 
competent in proceeding to determine service connection; lay 
testimony is competent in proceeding to establish service 
connection only when it regards symptoms of the veteran's 
illness and lay testimony is not competent to prove the 
veteran had or was diagnosed with a particular illness.).

As for the Veteran's statements and testimony on the medical 
question of a causation, that is, an association or link 
between right ear hearing loss first shown after service and 
injury, disease, or event in service, no factual foundation 
has been established to show that the Veteran is qualified 
through education, training, or experience to offer a medical 
opinion.  For this reason, to the extent the Veteran's lay 
opinion is offered to prove inception of right ear hearing 
loss in service, the statements and testimony are not 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

To the extent the Veteran's statements and testimony are 
offered as a lay opinion, the opinion is a reasonable 
inference based on the Veteran's perception of the facts 
presented, and the lay opinion does have some probative value 
on the question of whether the current right ear hearing loss 
is related to an injury, disease, or event in service.



The evidence against the claim consists of the opinion of an 
Independent Medical Expert (IME), who is an Assistant 
Professor in the Division of Otology/Neurotolgy and Co-
Director of the Cochlear Implant Center in the Department of 
Otolaryngology-Head and Neck Surgery at Virginia Commonwealth 
University Medical Center, who is competent, that is, 
qualified through education, training, and experience to 
offer a medical diagnosis or opinion on the questions posed 
by the Board. 

On the question of whether it was more likely than not, least 
as likely as not, or less likely than not that the current 
right ear hearing loss was due to noise exposure during 
service, the IME stated that, using the American Academy of 
Otolaryngology formula for hearing impairment, the Veteran 
had a 70.63 percent hearing loss as of October 2007.  Of 
this, 40.48 percent was attributable to presbycusis or age 
related hearing loss and 59.52 percent could not be 
attributed to presbycusis.  

Comparing the calculations with the discharge audiogram data, 
normal right ear, of October 1943, the IME expressed the 
opinion that the majority of the Veteran's hearing loss 
occurred after service and that it was less likely than not 
(i.e., probability of less than 50 percent) that the current 
right hearing loss was due to noise exposure during military 
service.

The Board finds the IME opinion adequate and highly probative 
on the question of whether the current right ear hearing loss 
was related to service, which weighs against the claim, 
because the opinion was based upon sufficient facts or data 
in the record and the IME provided a detailed rationale to 
support the opinion.  Nieves-Rodriquez v. Peake, 22 Vet. App. 
295 (2008).





In balancing the Veteran's lay opinion as to his perception 
of the facts against the medical opinion of the IME, the 
Board finds that the lay opinion is less probative, that is, 
the evidence is of lesser value to prove right ear hearing 
loss is related to service, as the disability is not capable 
of lay observation and the disability is not a 
simple medical condition, than the negative evidence, that 
is, the opinion of the IME, which was based upon sufficient 
facts or data in the record along with a detailed rationale 
to support the opinion, which goes against the claim, and the 
medical opinion outweighs the Veteran's lay opinion.  

After considering all the admissible medical and lay 
evidence, for the reasons stated the preponderance of the 
evidence is against the claim of service connection by right 
ear hearing loss of the sensorineural-type, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection by aggravation for left ear hearing loss 
is denied.

Service connection for right ear hearing loss is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


